Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 23, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was asked by his supervisor to fill out a report which claimant was required to complete in the normal course of his duties. Claimant refused and left his supervisor’s office. When his supervisor called him on the radio and instructed him to return, claimant responded with flippant comments. Claimant did not return until after the supervisor’s third radio call to him. Claimant does not deny this behavior but justifies it by contending that his supervisor had been harassing him in the past, a contention not supported by the record. The failure to obey a reasonable order from a supervisor constitutes misconduct (see, Matter of Fisher [Roberts], 138 AD2d 912; Matter of Markovic [Levine], 50 AD2d 1031). Claimant’s contentions raised questions of credibility which were for the Unemployment Insurance Appeal Board to resolve (see, Matter of Padilla [Sephardic Home for the Aged—Roberts], 113 AD2d 997). Significantly, only four months before this incident occurred, claimant was given a two-day suspension for similar behavior. At that time, he was warned that any future incidents of insubordination could result in more severe discipline, including dismissal. In that same letter, claimant was informed that any problems with his supervisor should be brought to the attention of the director of safety and security. Given these facts, the Board’s finding of misconduct is supported by substantial evidence and must be upheld (see, Matter of Brill [Ross], 53 AD2d 797; Matter of Martin [Catherwood] 33 AD2d 815).
Weiss, P. J., Mikoll, Yesawich Jr., Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.